Opinion by
Johnson, J.
At the trial it was disclosed that there was an honest difference of opinion between the importer and the appraiser as to the proper basis of value to be adopted. An appeal to reappraisement was abandoned due to the fact that the shipper of the bottles would not cooperate in the matter by giving the desired information. On the record presented it was held that the petitioner in making the entry was without intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.